J-S59005-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                    Appellee             :
                                         :
              v.                         :
                                         :
 KENNETH BLUME                           :
                                         :
                    Appellant            :        No. 87 EDA 2017

                Appeal from the PCRA Order December 5, 2016
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0014076-2012


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                FILED OCTOBER 09, 2018

        Appellant, Kenneth Blume, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which dismissed his first petition

brought under the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§

9541-9546. On September 24, 2014, a jury convicted Appellant of one count

each of firearms not to be carried without a license and carrying firearms in

public in Philadelphia. The court sentenced Appellant on January 15, 2015, to

an aggregate term of 36 months’ probation. Appellant timely filed a notice of

appeal on February 7, 2015, and later withdrew his direct appeal on July 9,

2015.    On August 30, 2015, Appellant timely filed his first PCRA petition

through counsel. The PCRA court conducted a hearing on July 8, 2016, and

dismissed Appellant’s petition on December 5, 2016. On December 28, 2016,

Appellant filed a timely notice of appeal. The PCRA court ordered Appellant
J-S59005-18


on April 6, 2017, to file a Rule 1925(b) statement; Appellant timely complied

on April 25, 2017.       On January 15, 2018, Appellant’s sentence for the

underlying convictions expired, during the pendency of his appeal.

      To be eligible for PCRA relief, the petitioner must be “currently serving

a sentence of imprisonment, probation or parole for the crime” at issue. 42

Pa.C.S.A. § 9543(a)(1)(i). When supervision ends, the petitioner is no longer

eligible   for   PCRA   relief,   regardless   of   when   he   filed   the   petition.

Commonwealth v. Ahlborn, 548 Pa. 544, 548, 699 A.2d 718, 720 (1997);

Commonwealth v. Hart, 911 A.2d 939 (Pa.Super. 2006). Instantly, Section

9543(a)(1)(i) makes clear Appellant is ineligible for PCRA relief, because he is

no longer serving a sentence for his 2014 convictions. See Ahlborn, supra;

Hart, supra. Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/9/18




                                         -2-